t c memo united_states tax_court microsoft corporation petitioner v commissioner of internal revenue respondent docket no filed date michael p boyle james m o'brien and john m peterson for petitioner beth l williams william a mccarthy david p fuller and john m altman for respondent memorandum opinion jacobs judge this matter is before the court on the parties' cross-motions for partial summary_judgment both motions were filed pursuant to rule the issue presented by these motions is whether respondent is barred by the expiration of the statutory period of limitations from recalculating the amount of petitioner's affiliated group's combined taxable_income under the sec_936 profit-split_method for the taxable years ended date and in this regard we must interpret a restricted_consent extending the limitation periods for and to a date subsequent to the issuance of the notice_of_deficiency to determine whether the language contained therein is sufficiently broad to permit respondent to recalculate petitioner's affiliated group's combined taxable_income under the sec_936 profit-split_method for the aforementioned years both parties have submitted memoranda of law in support of their respective motions background microsoft corporation microsoft or petitioner a washington corporation had its principal_place_of_business in redmond unless otherwise indicated all section references are to the internal_revenue_code as in effect for the matter under consideration and all rule references are to the tax_court rules_of_practice and procedure washington at the time the petition was filed microsoft as the common parent of an affiliated_group_of_corporations filed a consolidated u s_corporation income_tax return form_1120 for taxable_year ended date the year on date and for taxable_year ended date the year on date microsoft puerto rico inc ms-puerto rico a delaware corporation is a wholly owned subsidiary of microsoft sec_936 possessions tax_credit during and ms-puerto rico manufactured2 by duplicating from a master diskette furnished by microsoft software-encoded diskettes at its big_number square-foot facility in humacao puerto rico these diskettes were sold to microsoft for packaging with other components and distribution to customers as standardized mass-marketed software products on its federal corporate_income_tax return ms-puerto rico elected to be taxed as a possessions_corporation under sec_936 and to report its taxable_income pursuant to the profit-split_method under sec_936 these elections continued during the year sec_936 entitles certain qualifying domestic corporations the possessions_corporation to elect to claim as a possessions tax_credit the sec_936 credit against its u s tax_liability the use herein of the term manufactured or produced is not meant to be dispositive of whether microsoft puerto rico inc ms-puerto rico satisfied the significant_business_presence test of sec_936 and ii an amount equal to that portion of its u s tax that is attributable to certain of its possession-source taxable_income sec_936 to qualify for the sec_936 credit the possessions_corporation here ms-puerto rico must show that percent or more of its gross_income for the 3-year period immediately preceding the taxable_year for which the credit is elected was derived from sources within a possession_of_the_united_states here puerto rico and percent or more of its gross_income for that period was derived from the active_conduct_of_a_trade_or_business within the u s possession sec_936 if the possessions_corporation qualifies for the sec_936 credit it may further elect to compute its taxable_income under the profit-split_method described in sec_936 provided it satisfies the significant_business_presence test with respect to its product here the diskettes sec_936 this test requires that among other things the electing possessions_corporation manufacture or produce the product in the u s possession within the meaning of sec_954 sec_936 for a discussion of the historical development of sec_936 see 106_tc_1 the sec_936 credit was terminated effective for all tax years after date with a limited phaseout until date small_business job protection act of publaw_104_188 sec a 110_stat_1827 under the profit-split_method taxable_income is that amount equal to percent of the combined taxable_income of the affiliated_group organizations other than foreign affiliates owned directly or indirectly by the same interests as provided in sec_482 derived from sales known as covered sales of units of the product produced by the qualifying possessions_corporation to persons other than members of the affiliated_group ie unrelated parties or to foreign affiliates sec_936 iv the method for computing the combined taxable_income of the affiliated_group is provided in sec_936 see 106_tc_1 relating to the computation of combined taxable_income under the profit- split method respondent concedes that ms-puerto rico qualified as an affiliate of petitioner for purposes of the profit-split_method election where the profit-split_method election is in effect the combined taxable_income of the affiliated_group is allocated percent to the electing possession_corporation here ms-puerto rico the remaining percent is allocated to the appropriate domestic_member s other than the electing_corporation of the affiliated_group here petitioner and treated as income_from_sources_within_the_united_states sec_936 under sec_1504 ms-puerto rico was not eligible to be a member of petitioner's affiliated_group for filing and consolidated federal corporate_income_tax returns ms-puerto rico reported a combined taxable_income of dollar_figure attributable to the covered sales of diskettes manufactured in puerto rico to unrelated third parties and foreign affiliates after applying the profit-split_method ms-puerto rico reported its taxable_income to be dollar_figure as a consequence of ms-puerto rico's profit-split_method election and computation of the combined taxable_income petitioner reported dollar_figure as combined taxable_income and claimed a dollar_figure combined taxable_income deduction on its consolidated federal corporate_income_tax return examination of petitioner respondent conducted an examination of petitioner's and federal corporate_income_tax returns which lasted more than years during this audit respondent issued information document requests idr's approximately of these idr's sought information pertaining to ms-puerto rico's software duplication operations and the prices charged to petitioner by uncontrolled software duplicators another six idr's requested information pertaining to how ms-puerto rico calculated the combined taxable_income for purposes of applying the profit-split_method on date respondent issued form_5701 notice of proposed_adjustment nopa which proposed to disallow ms-puerto rico's election of the profit-split_method the nopa indicated that ms-puerto rico did not qualify for the profit-split_method election because it failed to maintain a significant_business_presence in puerto rico with respect to the diskettes under sec_936 consequently respondent recalculated the prices at which ms-puerto rico sold its diskettes to microsoft and redetermined ms-puerto rico's taxable_income under the transfer_pricing rules of sec_482 as provided under sec_936 the nopa did not refer to any recalculation of the combined taxable_income a report entitled report for disallowance of election out provisions of sec_936 prepared by thomas mcdonell the mcdonell report an internal_revenue_service team coordinator was attached to the nopa the mcdonell report explained the proposed_adjustment the internal_revenue_service is proposing to increase taxable_income by dollar_figure for the year ending date and dollar_figure for the year ending date in determining microsoft corporation tax_liability the increase to taxable_income is based on a determination that diskette duplication activities by microsoft corporation's wholly owned subsidiary microsoft puerto rico inc do not qualify for the profit split provisions of internal_revenue_code sec_936 this determination is based primarily on the conclusion that diskette duplication is not manufacturing as defined by sec_936 and sec_954 of the code throughout the audit both petitioner and ms-puerto rico executed form sec_872 consents to extend the time to assess tax with respect to the and tax years the first three of these extension consents were unrestricted and permitted respondent to assess tax against petitioner with respect to any issue the first unrestricted consent executed on date extended the limitations_period until date the second unrestricted consent executed on date extended the limitations_period until date and the third unrestricted consent executed on date extended the limitations_period until date on date both petitioner and ms-puerto rico executed restricted consents to extend the limitations_period for the and tax years to date the restricted_consent executed by petitioner read in pertinent part as follows restrictive language the amount of any deficiency assessment is to be limited to that resulting from the following two potential adjustments including any consequential changes to other items based on such adjustments the service's proposed_adjustment relating to the disallowance of microsoft's use of the profit split method of computing taxable_income for purposes of sec_936 of the internal_revenue_code_of_1986 with respect to its transactions with microsoft puerto rico and any transfer_pricing adjustments resulting from such disallowance and the service's proposed adjustments relating to the taxpayer's treatment of subsidiary and oem royalties respectively as income from qualifying export_property for fsc purposes pursuant to sec_927 of the internal_revenue_code_of_1986 the restricted_consent executed by ms-puerto rico contained nearly identical restrictive language to that of petitioner's but pertained only to the sec_936 issue the cross-motions before us concern only the sec_936 issue and not the fsc issue on the same date that the restricted consents were executed respondent issued a 30-day_letter and a revenue_agent report rar that followed the adjustments in the nopa the rar made no reference to the recalculation of the combined taxable_income the rar stated that the service is challenging this profit split deduction because the activities in the puerto rico facility do not meet the definition of manufacturing as required in sec_954 notices of deficiency on date respondent issued two notices of deficiency one for petitioner's and tax years and the other for petitioner's tax_year a notice was not issued with respect to petitioner's tax_year because respondent's adjustments left petitioner in an overpayment position for that year however the and tax_year deficiencies relate to excess business and foreign tax_credits that arose in see sec_6501 in the notice_of_deficiency for the tax_year the notice before us respondent determined an dollar_figure deficiency the deficiency arose in part because of respondent's disallowance of petitioner's claimed combined taxable_income deduction as computed under ms-puerto rico's election of the profit-split_method the notice_of_deficiency stated you have not established that you qualify to elect the profit split method under sec_936 and the income_tax regulations thereunder accordingly your taxable_income has been increased in the amounts of dollar_figure and dollar_figure for the taxable periods ending date and date respectively after disallowing the profit-split_method election respondent recomputed petitioner's combined taxable_income deduction to be dollar_figure rather than dollar_figure by redetermining ms-puerto rico's taxable_income for pursuant to sec_936 - the methods used for determining taxable_income when the profit- split method is not properly elected and sec_482 the transfer_pricing rules filing of the petition and answers on date petitioner filed a petition contesting respondent's determinations that ms-puerto rico was not qualified to elect the profit-split_method respondent filed an answer to the petition on date denying any error with respect to the determination that ms-puerto rico was not qualified to elect the profit-split_method in the answer respondent admitted that the basis for the disallowance of the combined taxable_income deduction was ms-puerto rico's failure to satisfy the significant_business_presence test on date respondent filed a motion for leave to amend answer in the motion respondent sought to raise the alternative issue that if ms-puerto rico qualified to elect the profit-split_method then ms-puerto rico failed properly to calculate the combined taxable_income under that method on date petitioner filed a notice of objections to respondent's motion for leave to amend answer on date respondent filed a response to petitioner's objections by order dated date we granted respondent's motion and permitted the filing of the amended answer the order stated that respondent was to bear the burden_of_proof with respect to the adjustment raised by the alternative issue the alternative adjustment in its date reply to amendment to answer petitioner raised as an affirmative defense the claim that respondent was time barred from making the alternative adjustment under sec_6501 because the limitations_period for assessment had expired on date petitioner moved for partial summary_judgment on the issue of whether ms-puerto rico satisfied the significant_business_presence test and thus qualified to elect the profit-split_method after extensive pleadings and a hearing we denied petitioner's motion for partial summary_judgment on date on date respondent moved for partial summary_judgment on the issue of whether the restrictive consent agreement encompassed respondent's alternative adjustment namely the recalculation of the combined taxable_income on date petitioner filed a cross-motion for partial summary_judgment asserting that respondent is time barred from raising the alternative adjustment discussion summary_judgment is appropriate where the pleadings show that no genuine issue of material fact exists and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 79_tc_340 a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b 85_tc_527 with respect to the matter before us there are no material facts in dispute and the pleadings briefs and affidavits before us are sufficient to render a decision as a matter of law thus summary adjudication is appropriate under rule generally income taxes must be assessed within years from the date the tax_return is filed sec_6501 however the period of limitations may be extended by the parties through the execution of form_872 or 872-a where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title except the estate_tax provided in chapter both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon sec_6501 in analyzing a consent to extend the limitations_period it is well settled that such a consent is not a contract but rather a unilateral waiver of a defense by the taxpayer 282_us_270 90_tc_684 nevertheless contract principles are significant because sec_6501 requires the agreement to be in writing 80_tc_1035 consequently we examine the objective manifestations of mutual assent to determine the terms of the agreement kronish v commissioner supra pincite piarulle v commissioner supra pincite the restricted_consent in this case limited the extension of the limitations_period to the service's proposed_adjustment relating to the disallowance of microsoft's use of the profit split method of computing taxable_income for purposes of sec_936 of the internal_revenue_code_of_1986 with respect to its transactions with microsoft puerto rico and any transfer_pricing adjustments resulting from such disallowance because the notice_of_deficiency was issued on date which was after the expiration of the final general consent extending the limitations_period to date respondent's alternative adjustment may be made only if it comes within the language of the restricted_consent which did not expire until date respondent contends that the restricted_consent encompasses the recalculation of the combined taxable_income of petitioner's affiliated_group respondent reaches this conclusion by noting that the restricted_consent makes reference generally to sec_936 which includes the election of the profit-split_method and the calculation of the combined taxable_income further after a dictionary analysis respondent argues that the word use in microsoft's use of the profit split method emphasis added refers both to ms-puerto rico's act of electing the profit-split_method and the manner in which the method is employed ie the calculation of the combined taxable_income petitioner argues that respondent fails to acknowledge the critical language in the restricted_consent namely the disallowance of microsoft's use of the profit split method and any transfer_pricing adjustments from such disallowance emphasis added petitioner asserts that the word disallowance petitioner also argues that the language the disallowance of microsoft's use of the profit split method and any transfer_pricing adjustments resulting from such disallowance must be read in the conjunctive in this regard petitioner contends that respondent's proposed_adjustment to the combined taxable_income does not relate to a transfer_pricing adjustment respondent objects to petitioner's interpretation of the restricted_consent we do not base our ruling on petitioner's reading of the restricted_consent in this respect continued limits the restricted_consent to the failure to qualify for the profit-split_method election and that respondent's alternative adjustment seeking the recalculation of the combined taxable_income presumes the allowance of the profit-split_method in the first place we agree with petitioner the plain language of the restricted_consent herein limits the extension of the limitations_period to the proposed disallowance of the profit-split_method election see ferguson v commissioner tcmemo_1992_451 respondent seeks a different interpretation because the restricted_consent refers to the use of the profit- split method rather than the election of the profit-split_method while in some circumstances the word use might lead to the meaning ascribed to it by respondent we believe that in the instant case the parties intended the word to mean election our reasons for this conclusion follow first we consider the circumstances in which the restricted_consent was executed although respondent had issued six idr's seeking information on how petitioner and ms-puerto rico calculated the combined taxable_income neither the nopa and the accompanying mcdonell report nor the 30-day_letter and the accompanying rar make any reference to the recalculation of the affiliated group' sec_5 continued because we find other grounds for denying respondent's attempt to recalculate the combined taxable_income combined taxable_income instead the nopa mcdonell report day letter and rar refer only to ms-puerto rico's failure to qualify for the profit-split_method election because of the lack of a significant_business_presence in puerto rico the nopa and accompanying mcdonell report were issued approximately months before the execution of the restricted_consent and the 30-day_letter and accompanying rar were issued on the same date as the execution of the restricted_consent second respondent's interpretation of the restricted_consent is inconsistent with the operation of sec_936 cf 87_tc_49 if petitioner failed to qualify to elect the profit-split_method because of ms-puerto rico's lack of a significant_business_presence in puerto rico then ms-puerto rico's taxable_income would be computed under the rules provided in sec_936 - the combined taxable_income of the affiliated_group is calculated under sec_936 only if petitioner qualified to elect and elected the profit-split_method there is no language in the restricted_consent that suggests that the profit-split_method is to be allowed thus permitting adjustments to the affiliated group's combined taxable_income finally if the parties intended the consent to have the meaning respondent attributes to it there would have been no need to preface the consent with the language the service's proposed_adjustment relating to the disallowance see 27_bta_601 the restricted_consent could have merely read the amount of any deficiency assessment is to be limited to that resulting from microsoft's use of the profit- split method in our opinion the disallowance of microsoft's use of the profit split method refers to microsoft's qualification to elect the profit-split_method moreover we believe reference to the service's proposed_adjustment emphasis added is a strong point in petitioner's favor restricting the consent to issues previously raised in the nopa and the 30-day_letter to conclude the restricted_consent was not broad enough to encompass the alternative adjustment raised by respondent's amended answer consequently respondent's motion for partial summary_judgment will be denied and petitioner's cross-motion for partial summary_judgment will be granted an appropriate order will be issued
